Citation Nr: 9924600	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-23 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for transitional cell 
carcinoma of the right ureter, bladder and kidney, as a 
residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA), Huntington, West 
Virginia, Regional Office (RO), which denied the veteran 
service connection for transitional cell carcinoma of the 
right ureter, bladder and kidney.

This case was previously before the Board and in December 
1997, was remanded to the RO in order to afford the veteran a 
requested hearing before a member of the Board at the RO.  
The veteran was scheduled for this hearing in June 1999, but 
in a statement that same month, requested that the hearing be 
canceled.  The case has since been returned to the Board and 
is now ready for appellate review.


FINDING OF FACT

There is no competent (medical) evidence tending to show that 
transitional cell carcinoma of the right ureter, bladder and 
kidney was demonstrated in service, within the immediate post 
service year, or is in any way attributable to the 
consequences of herbicide or other chemical exposure.


CONCLUSION OF LAW

The veteran's claim for service connection for transitional 
cell carcinoma of the right ureter, bladder and kidney is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has the initial burden of establishing that he 
has submitted a well-grounded claim.  Once he has done so, 
the burden shifts to the VA to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a).  The VA 
benefits system requires more than just an allegation, a 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Murphy v. Derwinski, 1 Vet. App. 
708 (1990).  A claimant would not meet this burden merely by 
presenting lay testimony, including his own, because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded. Tirpak, 2 Vet. App. at 611.

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service or in the case of 
cancer, manifested to a compensable degree within the first 
post service year.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  In addition, service connection may be 
granted for any disease diagnosed after discharge where all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran's active duty included service in Vietnam during 
the Vietnam Era and he contends that he was exposed to Agent 
Orange during that period of time and, as a result, developed 
transitional cell carcinoma of the right ureter, bladder and 
kidney.

The regulations pertaining to Agent Orange exposure, 
including all herbicides used in Vietnam specify the diseases 
for which service connection may be presumed due to an 
association or exposure to herbicide agents.  38 C.F.R. 
§ 3.309(e) (1998).  The specific diseases are chloracne or 
other acneiform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
soft tissue sarcoma, multiple myeloma, respiratory cancers, 
acute and subacute peripheral neuropathy and prostate cancer.  
If a veteran who served in Vietnam during the Vietnam Era 
develops a disease listed as associated with a herbicide 
agent, exposure to a herbicide will be presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).

In addition, the Secretary of the Department of Veterans 
Affairs formerly announced in the Federal Register on 
January 4, 1994, that a presumption of service connection 
based on exposure to herbicides used in Vietnam was not 
warranted for certain conditions or for "any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted."  59 Fed. 
Reg. 341 (1994).

Although the veteran argues that he was exposed to Agent 
Orange while in Vietnam, and has transitional cell carcinoma 
involving the right ureter, bladder and kidney resulting 
therefrom, these disorders are not recognized as being 
attributable to Agent Orange exposure.  In fact, the 
Secretary of Veterans Affairs under the authority granted by 
the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat 11, has 
determined, based on reports from the National Academy of 
Sciences and other medical scientific studies that a 
presumption of service connection specifically does not apply 
to bladder and renal cancers.  61 Fed. Reg. 41442-41449 
(1996).  The Board notes that the veteran has indicated he is 
waiting for the National Academy of Sciences to conclude 
further studies that might establish such a relationship.  
The Board must decide the appeal (docketed in 1994) on the 
evidence now of record, but the veteran is free at any time 
to re-file the claim based on evidence which will make the 
claim well-grounded.  Consequently, in the absence of 
competent medical evidence of causation between Agent Orange 
exposure and the veteran's transitional cell carcinoma of the 
right ureter, bladder and kidney, a grant of service 
connection for these disorders as attributable to Agent 
Orange is unwarranted.

Notwithstanding the above, the veteran is entitled to the 
grant of service connection for transitional cell carcinoma 
of the right ureter, bladder and kidney if it can be shown 
that his cancer had its onset in service.  Here, the 
veteran's service medical records are negative for any 
suggestion of cancer.  The evidence shows that transitional 
cell carcinoma of the right ureter originating from the 
mucosa of the ureter and extending into the submucosa without 
involvement of the muscular and serosal layers was first 
clinically manifested in December 1992.  As the veteran's 
transitional cell carcinoma was first clinically manifested 
more than two decades after his service, it is too remote in 
time from service to relate it to service on either a direct 
or presumptive basis.

When claiming entitlement to VA benefits, the claimant must 
submit evidence to justify a belief that such a claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  In 
this case, there is no competent evidence that the veteran's 
cancer of the right ureter, bladder and kidney was either 
manifested in service, within the immediate post service year 
or resulted from exposure to Agent Orange.  While the veteran 
attributes his cancer to Agent Orange exposure, the Board 
notes that a veteran's hypothesizing as to the etiology of 
his current disability is not credible, particularly if not 
supported by any medical authority.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1995).  In this case, there is no 
medical opinion and/or statement on file, which lends support 
to the veteran's belief that his transitional cell carcinoma 
is related to service and/or exposure to herbicide agents 
therein.

As there is no competent (medical) evidence that the 
veteran's transitional cell carcinoma of the ureter, bladder 
and kidney was either manifested in service or immediately 
thereafter or resulted from exposure to a herbicide agent, 
including Agent Orange, the Board concludes that the 
veteran's claim is not well grounded and must be denied.


ORDER

The claim for service connection for transitional cell 
carcinoma of the right ureter, bladder and kidney is denied 
as not well grounded.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

